Citation Nr: 1604137	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthralgias.
 
2.  Entitlement to service connection for myalgias.
 
3.  Entitlement to service connection for headaches.
 
4.  Entitlement to service connection for a bilateral foot condition, to include pes planus.
 
5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2012.
 
6.  Entitlement to an initial staged rating in excess of 50 percent for PTSD from January 6, 2012.
 
7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO in Muskogee, Oklahoma.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2012. 

In a rating decision in August 2011, the RO denied the Veteran's claim for entitlement to a TDIU.  More recently, the Veteran has claimed that his service-connected PTSD renders him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Since the Veteran testified that PTSD rendered him unemployable, the issue has been raised.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

A December 2014 rating decision granted the Veteran service connection for a skin disorder (psoriasis).  Accordingly, the claim for service connection for a skin disorder is no longer in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in September 2012.  Copies of VA treatment records dated up until January 24, 2014 were obtained and associated with the record.  In October 2014, the AOJ issued a supplemental statement of the case (SSOC) which indicates that the AOJ reviewed VA treatment records dated from March 2012 to October 2014.  In December 2014 the Veteran wrote to VA stating that all of his treatment was at VA medical facilities in Muskogee, Oklahoma; Fayetteville, Arkansas; Little Rock Arkansas; and Fort Smith, Arkansas.  He reported that he had been treated at the Fayetteville, Arkansas (VA) emergency room that day (December 28, 2014).  A copy of the Veteran's VA treatment records dated from January 25, 2014 to present, to include the December 28, 2014 VA emergency room records, must be obtained and considered by the AOJ prior to Board review of the Veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

The September 2012 Board remand instructed that the Veteran be provided an examination regarding his claimed myalgia/arthralgia disabilities.  The decision instructed that the Veteran be provided an examination of the joints and muscles and instructed that medical opinions be obtained.  Although a January 2013 VA examination provides discussion of the Veteran's knees and spine, a general medical evaluation of the joints and muscles, with the requested opinions regarding whether the Veteran has a current disability of the muscles or joints (other than the knees or spine) that is due to service has not been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the Veteran should be provided a new VA joints/muscles examination.  The Board notes that a December 2012 VA psychiatric examination provided the requested opinion regarding whether the Veteran has any disability of the joints or muscles that is caused or aggravated by his service-connected PTSD.  

The Veteran's wife reported that she believed his service-connected psychiatric disorder was worse after he was treated as an inpatient from December 2013 to January 2014.  As his last examination was in 2012, another examination is warranted based on the reported worsening.

With respect to the TDIU claim, the Board notes that in January 2015, subsequent to return of the Veteran's appeal to the Board, the Veteran underwent a VA examination of his service-connected sinus disability.  On remand, the AOJ will have the opportunity to review the examination report and issue an SSOC showing consideration of this examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from the VA medical facilities in Muskogee, Oklahoma, Fayetteville, Arkansas, Little Rock Arkansas, and Fort Smith, Arkansas, dated from January 25, 2014 to present.    

2.  When the above action has been accomplished, provide the Veteran a VA Gulf War Guidelines examination of the joints/muscles.  The examiner must review the claims file and the examination report should note that review.  The examiner should have the Veteran provide a detailed history of the claimed joint and muscle pains and including when he first experienced the joint and muscle pains.  The examiner is asked to provide the following opinions:

a) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by painful joints and muscles (other than knees and spine)?  

b) If so, can the painful joints and muscles manifestations be attributed to a known diagnosis.

c) For any painful joints and muscles that are not attributable to a known diagnosis, are they attributable to an undiagnosed illness or a medically unexplained chronic mutisymptom illness such as chronic fatigue syndrome or fibromyalgia? 

d) Does the Veteran have a diagnosed chronic disability manifested by painful joints and muscles (other than knees and spine) that is at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's service, to include his documented participation in Operation Desert Storm and his exposure to hazardous hydrocarbons during Operation Al-Wafra and Al-Burquan oil fields in the emirate of Kuwait during the time period of February 24, 1991 to March 3, 1991.  The examiner must consider the statements regarding continuity of symptomatology.  

Please provide a complete explanation for each opinion.

3.  Schedule the Veteran for a VA psychiatric examination so a psychiatric examiner can provide information concerning the nature and severity of his service-connected PTSD.  The electronic claims folder should be made available to the examiner for review.  

The examiner should also provide information concerning the functional impairment that results from the disorder and its effect on his ability to function and perform tasks in a work setting.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the October 2014 SSOC, including a January 2014 VA examination report.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




